17-1788-cv
Darby v. Meredith
                                UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT


                                      SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 17th day of October, two thousand eighteen.

PRESENT:            JOSÉ A. CABRANES,
                    BARRINGTON D. PARKER,
                                 Circuit Judges.
                    KIYO MATSUMOTO,
                                 District Judge.*



JOHN F. DARBY,

                           Plaintiff-Appellant,                     17-1788-cv

                           v.

ROBERT J. MEREDITH

                           Defendant-Appellee.




          *
          Judge Kiyo Matsumoto, of the United States District Court for the Eastern District of New
York, sitting by designation.

                                                    1
FOR PLAINTIFF-APPELLANT:                                       John F. Darby, pro se, Brooklyn, CT.

FOR DEFENDANT-APPELLEE:                                        No appearance.



       Appeal from the May 4, 2017 judgment of the United States District Court for the District
of Connecticut (Victor A. Bolden, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court be, and hereby is,
AFFIRMED.

         Appellant John F. Darby, proceeding pro se, appeals the District Court’s sua sponte dismissal
of his 42 U.S.C. ' 1983 complaint against Special Public Defender Robert J. Meredith for failure to
state a claim. We assume the parties’ familiarity with the underlying facts, the procedural history of
the case, and the issues on appeal. After reviewing the record, we affirm the District Court’s
judgment for substantially the same reasons as those given by the District Court in its May 2, 2017
Initial Review Order. Darby v. Meredith, No. 3:17-CV-591 (VAB), 2017 WL 1702498 (D. Conn. May
2, 2017).

                                          CONCLUSION

       We have reviewed all of the arguments raised by Darby on appeal and find them to be
without merit. The May 4, 2017 judgment of the District Court is AFFIRMED.


                                                       FOR THE COURT:
                                                       Catherine O’Hagan Wolfe, Clerk




                                                   2